TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00390-CV


ROCOR International, Inc. f/k/a ROCOR Transportation Companies, Inc.
d/b/a ROCOR Transportation, Appellant

v.

Pars Leasing, Inc d/b/a Pars Leasing and Sayed Ahmad Pourghoraishi
a/k/a Andy Pour, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN200083, HONORABLE DARLENE BYRNE, JUDGE PRESIDING




		The district court rendered a default judgment in this cause on March 12, 2002.  On
May 20, 2002, appellant timely filed a motion for new trial. (1) See Tex. R. Civ. P. 329b(a).  In
addition, on June 12, 2002, appellant filed a notice of appeal to this Court.  The clerk of this Court
has received notice that the motion for new trial was granted by the district court on July 2, 2002. 
See Tex. R. Civ. P. 329b(c), (d).  As a result, there is no final judgment before this Court. 
Accordingly, we dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 42.3(a).



  
						Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   August 8, 2002
Do Not Publish
1.   Appellant also filed a motion to determine post-judgment deadlines claiming it did not
receive proper notice of the entry of the judgment.  The district court granted this motion on June
24, 2002, with a notation on the docket sheet indicating that the date of the notice of the default
judgment was determined to be April 19, 2002.  As a result, for purposes of applying rule 329 of the
Texas Rules of Civil Procedure in the present case, April 19, 2002, is the day the judgment was
signed.  See Tex. R. Civ. P. 306a(4).